WYNNE, J.
The plaintiffs saw fit to adopt the form of action that is in court. They allege that they are grievously injured by acts of the defendant. The defendant sought a more specific statement. While this was granted without plaintiffs’ attorney being present, he 'has been given the opportunity to argue in opposition. It still seems to the court that while the information sought is in a sense evidential, it may well present an issue on the claims plaintiffs must be presumed to have in *221mind. The court can see no way in which the rights of the plaintiffs would be prejudiced in being compelled to give the information. If they have a grievance it can bear the light. The court adheres to its action in granting the motion on file.